DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07 June 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited U.S. Patent Application Publication numbers do not correspond to the Cited Name of the Patentee or Applicant of the cited documents.
Specifically, US 20180023167 A1 as cited corresponds to Lou et al, “Binder Compositions and Processes of Preparing Iron Ore Pellets”, and US 20100010941 A1 as corresponds to Keck, “Computer Method and Apparatus for Classifying Objects”.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 2, 9, and 19 are objected to because of the following informalities: 
Regarding claim 2, Applicant failed to end the claim with a period, and rather ends the claim with a comma.
Regarding claim 9, Applicant claims “System of claim 1 wherein the extractor comprises a tined fork”. The examiner recommends amending this to state “The system of claim 1, wherein the extractor comprises a tined fork”.
Regarding claim 19, Applicant claims “wherein the acoustic signal emitted by the vehicle comprises an coded pulse string”. The examiner recommends amending this to state “wherein the acoustic signal emitted by the vehicle comprises an encoded pulse string”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims wherein the extractor “comprises means for lifting the sensor from the ground to a predetermined depth”. It is unclear to the examiner how something is meant to simultaneously be lifted from the ground while remaining at a predetermined depth. The examiner recommends amending this claim to state “comprising means for lifting the sensor from the ground from a predetermined depth”.
Claims 2-13 are rejected by virtue of their dependence on rejected base claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 13, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Degner (US 20180231675 A1), hereafter Degner, in view of Herman et al (“First Results in the Autonomous Retrieval of Buried Objects”), hereafter Herman.

Regarding claim 1, Degner teaches a sensor retrieval system, comprising:
A self-propelled unmanned ground vehicle (UGV) (0071, deployment apparatus may be fully autonomous) having thereon a control system including a navigation controller and an extractor controller(0057, retrieval arm controlled by control unit 44, 0047, control unit 44 used to autonomously control the vehicle) , the navigation controller having thereon instructions to move the UGV to proximate a geodetic position of a sensor disposed proximate a surface of the ground (0046, control unit 44 having position receiver 44a, position signal used to automatically operate the vehicle).
The UGV further comprising a sensor position locator arranged to determine distance, direction, and relative elevation of the sensor with respect to the UGV (0030, location of sensors displayed, Examiner’s note, in order to display the position of the sensors, the position would have to first be determined).
An extractor in signal communication with the extractor controller, the extractor comprising means for lifting the sensor from the ground to a predetermined depth (0057, retrieval arm used to retrieve sensor from ground);
Wherein the navigation controller has instructions thereon to position the UGV such that the extractor is disposed above the sensor when the relative elevation is at most the predetermined depth (0057, vehicle aligns the retrieval tool over the cap of the node, gripping or prying the node up out of the ground); and
Wherein the extractor is used to extract the sensor based on the relative elevation (0057, retrieval arm used to retrieve sensor from ground )
Degner fails to teach, however, wherein the UGV comprises:
An excavator controller; 
An excavator in signal communication with the excavator controller, the excavator comprising means for removing overburden from above the sensor to leave the overburden to at most the predetermined depth;
Wherein the navigation controller has instructions thereon to position the UGV such that the excavator is disposed above the sensor when the relative elevation is above the predetermined depth; and 
Wherein the excavator controller operates the excavator to remove excess overburden.
Herman, however, does teach wherein the UGV comprises:
An excavator controller (Page 111, Abstract, excavator is an industrial robot, Examiner’s Note, an industrial robot would have a controller); 
An excavator in signal communication with the excavator controller, the excavator comprising means for removing overburden from above the sensor to leave the overburden to at most the predetermined depth (Page 1, Section I, Introduction, Paragraph 111, excavator equipped with surface and subsurface sensors, Paragraph 2, if object is deep, use the excavator to remove a layer of soil);
Wherein the navigation controller has instructions thereon to position the UGV such that the excavator is disposed above the sensor when the relative elevation is above the predetermined depth (Page 4, Subsection B, Processing method, Ground Penetrating Radar controlled automatically by positioning the end effector of the robot, location found from return signal, positioned over object); and 
Wherein the excavator controller operates the excavator to remove excess overburden (Page 1, Section I, Introduction, Paragraph 2, if object is deep, use the excavator to remove a layer of soil).
Degner and Herman are analogous because they are in the same field of endeavor, robotic digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the excavator of Herman in order to provide a means of more effectively moving dirt. The motivation to combine is to allow for the robotic vehicle to more effectively retrieve the sensors.
	
Regarding claim 2, the combination of Degner and Herman teaches the system of claim 1, and Degner further teaches wherein the navigation controller, the excavator controller, and the extractor controller comprise at least one of a microcontroller, a microprocessor, a floating programmable gat array, and an application specific integrated circuit (0028, control unit 44 is a microprocessor, programmable logic controller).

Regarding claim 3, the combination of Degner and Herman teaches the system of claim 1, wherein the navigation controller, the excavator controller, and the extractor controller for part of a system controller (0045, control unit controls the retrieval arm, 0046, control unit includes a position receiver).

Regarding claim 4, the combination of Degner and Herman teaches the system of claim 1 further comprising a geodetic position signal receiver in signal communication with the navigation controller (0046, control unit includes a geodetic position receiver).

Regarding claim 5, the combination of Degner and Herman teaches the system of claim 1 further comprising a radio frequency signal receiver in signal communication with the navigation controller for detecting a radio frequency location signal emitted by the sensor (0057, signals located by control unit 44).

Regarding claim 6, the combination of Degner and Herman teaches the system of claim 5 wherein the navigation controller comprises a radio frequency transmitter arranged to emit a trigger signal detectable by the sensor to initiate transmission of the radio frequency location signal (0057, control unit activates nodes within a selected proximity, Examiner’s Note, in order to activate the nodes from a distance/in a vicinity, the control unit would have to emit some sort of RF signal).

Regarding claim 13, the combination of Degner and Herman teaches the system of claim 1 further comprising a storage bin disposed on the UGV, wherein the extractor is operable to discharge extracted sensors into the storage bin (0057, retrieval arm swings into position and places node into crate).

Regarding claim 14, Degner teaches a method for retrieving sensors disposed proximate a ground surface, comprising:
a)	Automatically moving a vehicle comprising an excavator and an extractor to a position proximate a sensor disposed proximate a ground surface (0046, vehicle operated autonomously based on geodetic position signal);
b)	Determining a depth of the sensor below the ground surface (0030, determination of depth to which the sensor was deployed);
c)	Automatically positioning the extractor over the position when the sensor depth is at most equal to a predetermined depth (0057, vehicle aligns retrieval tool over the node);
e)	Operating the extractor to remove the sensor when the sensor depth is at most equal to the predetermined depth (0057, vehicle aligns retrieval tool over the node);
f)	Depositing the sensor in a storage bin on the vehicle (0057, node placed into crate); and
g)	Automatically moving the vehicle to either a location of another sensor and repeating and repeating (b) through (f) for the another sensor, or automatically moving the vehicle to a predetermined other location (0056, vehicle moved to next selected geodetic location).
Degner fails to teach wherein the vehicle comprises an excavator;
Automatically positioning the extractor over the position if the sensor depth is greater than the predetermined depth; and
Wherein the excavator is operated to reduce the sensor depth to at most the predetermined depth 
Herman, however, does teach wherein the vehicle comprises an excavator (Page 111, Abstract, excavator is an industrial robot);
Automatically positioning the extractor over the position if the sensor depth is greater than the predetermined depth (Page 4, Subsection B, Processing method, Ground Penetrating Radar controlled automatically by positioning the end effector of the robot, location found from return signal.); and
Wherein the excavator is operated to reduce the sensor depth to at most the predetermined depth (Page 1, Section I, Introduction, Paragraph 2, if object is deep, use the excavator to remove a layer of soil).
Degner and Herman are analogous because they are in the same field of endeavor, robotic digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the excavator of Herman in order to provide a means of more effectively moving dirt. The motivation to combine is to allow for the robotic vehicle to more effectively retrieve the sensors.
	
Regarding claim 15, the combination of Degner and Herman teaches the method of claim 14 wherein the determining depth comprises detecting a radio frequency signal transmitted by the sensor (0057, signals located by control unit 44).

Regarding claim 16, the combination of Degner and Herman teaches the method of claim 14 wherein the automatically moving the vehicle to the position proximate the sensor comprises determining a geodetic position of the vehicle and comparing the geodetic position to a predetermined geodetic position of the sensor (0056, vehicle moved to the next selected geodetic location).

Regarding claim 17, the combination of Degner and Herman teaches the method of claim 14, wherein the automatically moving the vehicle to the position proximate the sensor comprises detecting a radio frequency signal transmitted by the sensor (0057, vehicle uses signal positioning to locate the signal).

Regarding claim 21, the combination of Degner and Herman teaches the method of claim 14 further comprising interrogating a data storage device in the sensor by communicating between the sensor and a controller in the vehicle (0048, retrieving recorded data involves wireless communication).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Herman as applied to claim 1, and further in view of Grandin (US 3487565 A), hereafter Grandin.

Regarding claim 7, the combination of Degner and Herman teaches the system of claim 1, but fails to teach wherein the excavator comprises a wheel comprising excavating projections.
Grandin, however, does teach wherein the excavator comprises a wheel comprising excavating projection (Fig. 1, bucket wheel excavator).
Degner, Herman, and Grandin are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the bucket wheel of Grandin in order to provide a means of more effectively moving dirt. The motivation to combine is to allow for the robotic vehicle to more effectively retrieve the sensors.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Herman and Grandin as applied to claim 7, and further in view of Bridges (US 4600356 A), hereafter Bridges.

Regarding claim 8, the combination of Degner, Herman and Grandin teaches the system of claim 7, but fails to teach wherein the wheel and excavating projections comprise elastomer.
Bridges, however, does teach wherein an excavator attachment comprises elastomer (Col. 10, Lines 16-37, bucket may be made of reinforced plastic).
Degner, Herman, and Grandin are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the elastomer construction of Bridges in order to provide a making the digging implement lighter. The motivation to combine is to lower the cost for the digging implement.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Herman as applied to claim 1, and further in view of Wu (CN 209268021U), hereafter Wu.

Regarding claim 9, the combination of Degner and Herman teaches the system of claim 1, but fails to teach wherein the extractor comprises a tined fork.
Wu, however, does teach wherein the extractor comprises a tined fork (0008, excavator having fork tines).
Degner, Herman, and Wu are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the tined fork of Wu in order to provide an alternate means of removing dirt from above the sensor. The motivation to combine is to allow the extractor to better move large obstructions while providing minimal disturbance to the sensor.

Regarding claim 10, the combination of Degner, Herman, and Wu teaches the system of claim 9, and Wu further teaches wherein the extractor comprises a vibrator operable to vibrate the extractor so as to enhance separating ground cover from the sensor (0008, excavator with vibration module).
Degner, Herman, and Wu are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the vibrator of Wu in order to provide an alternate means of removing dirt from above the sensor. The motivation to combine is to allow the extractor to better remove the sensor from the ground.

Regarding claim 11, the combination of Degner and Herman teaches the system of claim 1, but fails to teach wherein the extractor comprises a bucket having a screen or mesh therein for separating ground cover from the sensor.
Wu, however, does teach wherein the extractor comprises a bucket having a screen or mesh therein for separating ground cover from the sensor (0009, excavator having a screen mesh).
Degner, Herman, and Wu are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the screen mesh of Wu in order to provide an alternate means of removing dirt from above the sensor. The motivation to combine is to allow the extractor to sift out the sensor from the ground.

Regarding claim 12, the combination of Degner, Herman, and Wu teaches the system of claim 9, and Wu further teaches wherein the extractor comprises a vibrator operable to vibrate the extractor so as to enhance separating ground cover from the sensor (0009, excavator having a vibration motor).
Degner, Herman, and Wu are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the vibrator of Wu in order to provide an alternate means of removing dirt from above the sensor. The motivation to combine is to allow the extractor to better remove the sensor from the ground.


Claim 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Herman as applied to claim 14 above, and further in view of Grimsbo (US 20140121979 A1), hereafter Grimsbo.
Regarding claim 18, the combination of Degner and Herman teaches the system of claim 14, and Degner further teaches wherein the vehicle automatically moves to a position proximate the sensor using a radio signal (0057, vehicle uses signal positioning to locate the sensor).
 The combination of Degner and Herman fails to teach, however, wherein the automatically moving the vehicle to the position proximate the sensor comprises an acoustic signal from the vehicle and an acoustic signal emitted in response by the sensor.
Grimsbo, however, does teach wherein a positioning system uses an acoustic signal from the vehicle and an acoustic signal emitted in response by the sensor (0017, system for determining the location of an object, source for emitting an acoustic signal, sensor for detecting a response to the acoustic signal).
Degner, Herman, and Grimsbo are analogous because they are in the same field of endeavor, digging implements. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the acoustic signal of Grimsbo in order to better facilitate the transmission of information between the vehicle and the sensor. The motivation to combine is to provide an alternate mode of communication between the vehicle and the sensor.

Regarding claim 19, the combination of Degner, Herman, and Grimsbo teaches the method of claim 18, but fails to teach explicitly wherein the acoustic signal comprise an encoded pulse string. However, according to the International Association of Drilling Contractors, an “acoustic signal” is defined as “a coded sound signal which is released and transmitted by a device designed for that purpose”. As such, any acoustic signal would implicitly be an encoded sound signal. 
Claim 20 is similar to claim 19 in that it merely reiterates an accepted definition of an acoustic signal, and is similarly rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664